DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 5/24/2021, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

Claim Status
Claims 1-24 stand rejected. Claims 1-24 are pending.

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. Applicant argues on Pg9Pr1 that “Enclosure 11 is neither the air filter housing nor water filter housing…Gunderson does not teach or suggest attaching a single housing module containing an air filter media and a water filter media to a refrigerator” The Examiner respectfully disagrees. Gunderson Fig. 2 clearly indicates that air filter 43 is attached and a part of enclosure 11. As such, the claimed “first subassembly enclosing said gas filter media” is appropriately disclosed by Gunderson’s enclosure 11 that contains the housing of air filter 43. 
Applicant further argues on the bottom of Pg 9 and 10 that the prior art does not disclose the newly amended claims. The Examiner notes that the rejection below has been modified to address the newly amended claim limitations.

Applicant’s arguments, see Arguments/Remarks, filed 5/24/2021, with respect to claims 1-2, 4, 6, 8, and 10 of Gunderson in view of Mitchell, and Claims 1-2, 4-6, and 8-19 with Kinsel in view of Nero and have been fully considered and are persuasive.  The 103 rejection of claims 1-2, 4, 6, 8, and 10 of Gunderson in view of Mitchell and Claims 1-2, 4-6, and 8-19 with Kinsel in view of Nero has been withdrawn. 

Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second subassembly connector” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant’s disclosure is objected to for failing to provide sufficient description of the claimed “a second subassembly connector”. The original disclosure does not recite the newly amended subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lines 7-8 recite “a second subassembly connector”. However, Applicant’s disclosure fails to provide sufficient description for the claimed subject matter. The second subassembly is discussed and mentioned throughout the disclosure, however, the disclosure fails to indicate where or what the second subassembly connector is defined as. Clarification on what the connector is requested.
A similar issue occurs within Claim 15 line 10-12 (“a second subassembly connector”)
A similar issue occurs within Claim 20 line 7 (“a connector for attachment to said manifold”)
Claim 1 lines 12-13 recite “such that said combination air and water filter housing is secured to said refrigerator by said second subassembly connector”. Applicant’s original disclosure also fails to provide sufficient description for this claimed subject matter. The disclosure appears to not discuss a second subassembly connector or that the housing is secure to the refrigerator by the second subassembly connector.
A similar issue occurs within Claim 15 line 13-14 (“such that said combination air and water filter housing is secure to said refrigerator by said second subassembly connector”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 8, 10, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunderson (US2006/0123747).
The claims are directed to an apparatus.  
Regarding claims 1-2, 4, 6, 8, and 10; Gunderson discloses a combination gas and fluid filter for an enclosed structure (Fig. 1-5; Pr. 20; assembly 10 that is attached to the refrigerator) comprising:
a housing containing a gas filter media and a fluid filter media (Fig. 2; Pr. 27; air filter 43 is located in enclosure 11. Pr. 23; water filter media of “water filter (not shown)” in the holder 18) said housing including:
a first subassembly enclosing said gas filter media (Fig. 2-4; Pr. 22-23; enclosure 11 contains the air filter 43); and 
a second subassembly attached to said first subassembly enclosing said fluid filter media (Fig. 2-4; Pr. 30; catch 57 has a protuberance that engages the opening 58…for the purpose of keeping the air filter housing closed);
said second subassembly including ingress and egress ports (Fig. 2-3; Pr. 23; service lines 17 comprises a water line for delivering unfiltered water to the water filter holder, while the other service line comprises a water line for passing the water. i.e. one the lines is an ingress and the other one of the lines is the egress. The lines further connect to the manifold (i.e. the lines split into a plurality of water service lines) on the refrigerator. Fig. 3; Pr. 29; refrigerator service lines 17 are inserted through service line opening) and a second subassembly connector attachable to a manifold (Fig. 2; Pr. 24; the enclosure 11 contains several hollow mounting posts 30 that are provided with openings through the shank of screws. The screws engage and fastened to suitable threaded clips to secure to the upper interior wall 8. Similar means can be included on holder 18 for attaching holder 18 to the upper interior wall of the refrigerator.), said first and second subassemblies removably attached to one another such that said first subassembly is removable from said second subassembly to facilitate said gas filter media replacement without disconnecting said second subassembly ingress and egress ports from said manifold (Fig. 2-3; Pr. 8, 29; air filter 43 is replaceable as the water filter is held in holder 18. By opening the air filter housing 40,a user would not be required to disconnect the service lines 17.), and
wherein said housing is removably attachable to said manifold (Fig. 2; Pr. 24; the enclosure 11 contains several hollow mounting posts 30 that are provided with openings through the shank of screws. The screws engage and fastened to suitable threaded clips to secure to the upper interior wall 8. Similar means can be included on holder 18 for attaching holder 18 to the upper interior wall of the refrigerator.), such that said combination air and water filter housing is secured to said refrigerator by said second subassembly connector (Fig. 2; Pr. 24; several hollow mounting posts 30 that are provided with openings through the shank of screws. The screws engage and fastened to suitable threaded clips to secure to the upper interior wall 8. Similar means can be included on holder 18 for attaching holder 18 to the upper interior wall of the refrigerator.).

Regarding claims 15, 17, and 19; Gunderson discloses a combination air and water filter for a refrigerator (Fig. 1-5; Pr. 20; assembly 10 that is attached to the refrigerator) comprising:
an air filter media (Fig. 2; Pr. 27; air filter 43);
a water filter media (Fig. 2; Pr. 23; water filter media of “water filter (not shown)” in the holder 18); and
a housing for enclosing said air and water filter media (Fig. 2; enclosure 11 and holder 18), said housing including:
a first subassembly enclosing said air filter media (Fig. 2-4; Pr. 22-23; enclosure 11 contains the air filter 43), 
said first subassembly forming a cavity having an open end for receiving said air filter media (Pr. 29; Fig. 2-3; air filter housing 40 can receive the air filter 43. Bottom end with “second longitudinal half 51 of the air filter housing [which] comprises a part of the air filter housing that is located at the exterior of the enclosure 11 and is displaceable from the remainder of the air filter housing so as to provide access to the air filter 43 within the housing,”.), said first subassembly open end attachable to an endcap (Fig. 2-3; Pr. 26; end cap at first end 41 and end cap at second end 42) for securing said air filter media within said first subassembly or attachable to a second subassembly such that upon attachment said air filter media is secured within said first subassembly (Fig. 2-4; Pr. 30; catch 57 has a protuberance that engages the opening 58…for the purpose of keeping the air filter housing closed); and
said second subassembly for enclosing said water filter media (Fig. 2; Pr. 23; water filter media of “water filter (not shown)” in the holder 18. The water filter holder would hold the water filter media of the water filter) and having a second subassembly connector for connecting to a manifold on said refrigerator (Fig. 2; Pr. 24; the enclosure 11 contains several hollow mounting posts 30 that are provided with openings through the shank of screws. The screws engage and fastened to suitable threaded clips to secure to the upper interior wall 8. Similar means can be included on holder 18 for attaching holder 18 to the upper interior wall of the refrigerator.), said second subassembly including ingress and egress ports insertable within said manifold (Fig. 2-3; Pr. 23; service lines 17 comprises a water line for delivering unfiltered water to the water filter holder, while the other service line comprises a water line for passing the water. i.e. one the lines is an ingress and the other one of the lines is the egress. The lines further connect to the manifold (i.e. the lines split into a plurality of water service lines) on the refrigerator. Fig. 3; Pr. 29; refrigerator service lines 17 are inserted through service line opening), such that said combination air and water filter housing is secured to said refrigerator by said second subassembly connector (Fig. 2; Pr. 24; several hollow mounting posts 30 that are provided with openings through the shank of screws. The screws engage and fastened to suitable threaded clips to secure to the upper interior wall 8. Similar means can be included on holder 18 for attaching holder 18 to the upper interior wall of the refrigerator.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The combination gas and fluid filter of Claim 1 wherein said gas filter media is an air filter media, and said fluid filter media is a water filter media (Gunderson Figures 1-3; Pr. 29; air filter 43. Pr. 23; water filter (not shown) is in holder 18).
Claim 4: The combination gas and fluid filter of Claim 1 wherein said first subassembly includes apertures located through sidewalls to allow gas flow to said gas filter media (Pr. 26; Fig. 2-5; first opening 44 for ingress of air; second opening 45, located at second end 42, for discharge of air. Air flow arrows 90).
Claim 6: The combination gas and fluid filter of claim 4 wherein said apertures are different sizes and/or shapes, designed to accommodate predetermined air flow direction within said enclosed structure (Gunderson Fig. 2-5; Pr. 26, 32; air flow arrows 90 flow through the openings 15. The first and second openings 44 and 45 are further differing sizes (the rings are different sizes).
Claim 8: The combination gas and fluid filter of Claim 1 wherein said first subassembly is secured in and/or forms a part of an air flow passageway of said enclosed structure (Gunderson Figures 2-5; as shown by air flow arrows 90).
Claim 10: The combination gas and fluid filter of Claim 1 wherein the first subassembly includes an inner cylindrical shell for receiving said gas filter media (Gunderson Figure 2; Pr. 28-29; air filter 43 is in longitudinal housing 50 that is cylindrical).
Claim 17: The combination air and water filter of Claim 15 wherein said endcap includes an annular groove for receiving said air filter media (Fig. 2-4; annular groove to accommodate cylindrical shape of air filter media, i.e. air filter 43).
Claim 19: The combination air and water filter of Claim 15 wherein said housing is a single, compartmentalized structure (Gunderson Fig. 1-2 show a single structure), and said first subassembly open end faces away from said second subassembly, said open end sealed by said endcap (Gunderson Pr. 30-32; end cap at first end 41 and end cap at second end 42 leads to duct 60 “an electrically-powered fan 70 is mounted in the air flow path in duct 60 so as to direct air through the filter 43” because if the endcap were not sealed, the air filter 43 would leak and not function as intended).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 7, 9, 11-14, 16, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson (US2006/0123747) in view of Fritze (US20110303543).  
The claims are directed to an apparatus.
Regarding claim 3; Gunderson discloses the combination gas and fluid filter of Claim 2 (See claim 2 supra). 
Gunderson does not disclose wherein said subassemblies are injection molded, forming two distinct, attachable subassemblies. 
Regarding claim 5; Gunderson discloses the combination gas and fluid filter of Claim 4 wherein said sidewalls are formed (Pr. 26; first opening 44 for ingress of air; second opening 45, located at second end 42, for discharge of air).
Gunderson does not disclose whether the sidewalls are molded.
However, Gunderson does disclose two subassemblies (Fig. 2; Pr. 27, 29; air filter 43 is located in enclosure 11. Pr. 23; water filter media of “water filter (not shown)” in the holder 18).
Fritze relates to the prior art by disclosing a fluid treatment apparatus that filters liquids and gases (Fritze abstract), and further discloses that the filtration cartridges 200 contains a cartridge housing 201 that can be made from a suitable material of plastic that allows the hermetic and structural performance necessary to create robust treatment cartridge (Fritze Fig. 1-8; Pr. 79). Furthermore, the valve body and rotary valve caps are two separate components and are formed via molding (Fritze Fig. 1-8, 11; Pr. 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Gunderson’s subassemblies of molded plastic (i.e. the claimed “wherein said subassemblies are injection molded,”), since Fritze discloses that plastic makes “a robust treatment cartridge” that “allow[s] the hermetic and structural performance necessary” (see Fritze [0079]) and that such plastic parts are “molded” (see Fritze [0090], 1-8).  Moreover, there is nothing in the Combination that precludes the first subassembly and the second subassembly from being injection-molded (see Gunderson et al. Figure 2, the first subassembly is the interior 12 of enclosure 11 and the second subassembly is holder 18, as disclosed at 4:15-18 and 4:29-31) – and product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.

Regarding Claim 7; Gunderson discloses the combination gas and fluid filter of Claim 2 (See claim 2 supra), wherein said gas filter media comprises an air filter media having pleated cylindrical fabric or paper with pleats (Gunderson Fig. 2-5; air filter 43 contains pleats) exposed to the outside elements by being proximate said apertures (Gunderson Fig. 2-5; Pr. 26; first opening 44 for ingress of air; second opening 45, located at second end 42, for discharge of air).
Gunderson does not disclose whether the air filter media is fabric or paper.
Fritze relates to the prior art by disclosing a fluid treatment apparatus that filters liquids and gases (Fritze abstract), and further discloses that “pleated filter media” of fabric (“fiber blown”) is “traditional” (see Fritze [106], lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Gunderson’s air filter media to be of fabric or paper (i.e. the cylindrical pleated air filter media of pleated cylindrical fabric or paper), since Fritze discloses that “pleated filter media” of fabric (“fiber blown”) is “traditional” (see Fritze [106], lines 10-11) – and there is nothing in the Combination that precludes the Combination’s cylindrical pleated air filter media from being fabric or paper.

Regarding Claims 9, 11-14; Gunderson discloses the combination gas and fluid filter of Claim 1 wherein said gas filter media is held in place by an endcap (Fig. 2-3; Pr. 26, 30; end cap at first end 41 and end cap at second end 42 and can access the filter 43 within the filter housing 40 with the end caps “when desired” to replace the filter.).
Gunderson does not disclose the endcap is removably secured to the first subassembly.
However, Gunderson teaches the housing (enclosure 11 and holder 18) “can have a variety of configurations.”  (Gunderson Figure 2; Pr. 24), and further teaches openings 58 in the side of the air filter housing 40 (Gunderson Figure 2). 
Like the Combination, Fritze discloses a housing (Figure 7, see [0079]) with a first subassembly (first subassembly including endcap 202) and a second subassembly (second subassembly including cartridge housing 201), the second subassembly having a fluid filter media, i.e. a water filter media for treating water in a refrigerator (treatment media 210, [0003], lines 14-17). Fritze further teaches: the endcap (endcap 202) removably secured (see [0079]) to a top portion of said first subassembly (first subassembly including endcap 202), and that such an endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate the treatment cartridge 200 on or off” (see Fritze [0078], lines 10-14) – which would be of interest to Gunderson, in order to make air filter media replacement easy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Gunderson’s housing to incorporate “the endcap is removably secured to a top portion of said first subassembly”, as taught by Fritze in Figure 7, since Gunderson is open to modifying the housing (Gunderson Figure 2; Pr. 24). While Fritze further indicates that such an endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate the treatment cartridge 200 on or off” (see Fritze [0078], lines 10-14). Thus, making the replacement of the air filter media of Gunderson easier (Gunderson Pr. 29; air filter 43 is replaceable…and, for the ease of replacing these two elements…”).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 11: the combination gas and fluid filter of Claim 9 wherein said endcap  includes an aperture located at or approximate an axial center of said housing (Fritze Pr. 26; first opening 44 for ingress of air; second opening 45, located at second end 42, for discharge of air).
Claim 12: The combination gas and fluid filter of Claim 9 wherein said endcap includes an annular space on a bottom side for enclosing and/or securing a top portion of said gas filter media (Gunderson Fig. 2; annular space to accommodate cylindrical shape of gas filter media, gas filter media is air filter 43. Since the gas filter media is cylindrically shaped, as shown Gunderson et al. Figure 2, and the cylindrical shape forms the annular space on the endcap’s bottom side, i.e. inside, when enclosing and/or securing the top portion of the gas filter media).
Claim 13: The combination of Gunderson and Fritze discloses gas and fluid filter of Claim 9 (See claim 9 supra) wherein said endcap is attached to said top portion of said first subassembly in a slip-fit, friction fit, screw fit, or molded compression fit (Gunderson Fig. 2-3; the end caps are formed as a part of the mold 50). 
Claim 14: The combination gas and fluid filter of Claim 9 wherein said endcap forms a non-removable seal with the sidewalls of said first subassembly (see Fritze [0079], cartridge housing 201 (i.e., the disclosed housing of the second subassembly) [is] sealingly mated to end cap 202 (i.e., the disclosed housing of the second subassembly) by way of threads, flanges, weldments adhesive, or the like to allow the hermetic and structural performance necessary to create a robust treatment cartridge”), and said first subassembly is removable from said second subassembly at said first subassembly's bottom end (Gunderson Pr. 23; Fig. 2; first end 13 of enclosure 11, containing air filter 43, is attached to holder 18 containing the water filter), such that said gas filter media is removable from said first subassembly's bottom end (Gunderson Fig. 2-5; the first subassembly is opened at its bottom end to access the gas filter media within, and the air filter media 43 can be removed from the bottom side of the enclosure 11).

Regarding Claim 16;  Gunderson discloses the combination air and water filter of Claim 15 (See claim 15 supra) and further discloses ingress and egress ports of service line 17. 
Gunderson does not disclose wherein the second subassembly ingress and egress ports are at an end opposite at said first subassembly.  
Like Gunderson, Fritze discloses a housing (Figure 7, see [0079]) with a first subassembly (first subassembly including endcap 202) and a second subassembly (second subassembly including cartridge housing 201), the second subassembly having a fluid filter media, i.e. a water filter media for treating water in a refrigerator (See Fritze Figure 7; treatment media 210, [0003], lines 14-17). Fritze further teaches: wherein the second subassembly (second subassembly including cartridge housing 201) ingress and egress ports (ingress port is fluid connection 222; and egress port is fluid connection 221) are at an end opposite said first subassembly (second subassembly including cartridge housing 201).
Fritze discloses that such ingress and egress ports, upon entry to the water manifold, opens a valve, and upon exit from the water manifold, closes a valve (See Fritze [0084], lines 27-43). This provides “a leak-free slidably removable connection” which “serve[s] to provide clean and easy interaction between the treatment cartridge 200 (i.e. the disclosed second subassembly) and the manifold receiver.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Gunderson’s ingress and egress ports to contain “wherein the second subassembly ingress and egress ports are at an end opposite said first subassembly”, as taught by Fritze (see above paragraph), since Fritze states at [0084], lines 27-43, that such modified ingress and egress ports, upon entry to the water manifold, open a valve, and upon exit from the water manifold, closes the valve – and this provides “a leak-free slidably removable connection” which “serve[s] to provide clean and easy interaction between the treatment cartridge 200 (i.e. the disclosed second subassembly) and the manifold receiver.”

Regarding Claim 18; Gunderson discloses the combination air and water filter of Claim 15 (See claim 15 supra) wherein said first subassembly includes a support to receive said air filter media (Gunderson Pr. 30-32; end cap at first end 41 and end cap at second end 42 leads to duct 60 “an electrically-powered fan 70 is mounted in the air flow path in duct 60 so as to direct air through the filter 43”).
Gunderson does not disclose the support is cylindrical or axially centered about the first subassembly.  
However, Gunderson et al. teaches the housing (enclosure 11) “can have a variety of configurations.”  (Gunderson Figure 2; Pr. 24). and that there are openings 58 in the side of the air filter housing 40 of the first subassembly (i.e. interior 12 of enclosure 11).
Like Gunderson et al., Fritze discloses a housing (Figure 7, see [0079]) with a first subassembly (first subassembly including endcap 202) and a second subassembly (second subassembly including cartridge housing 201), the second subassembly having a fluid filter media, i.e. a water filter media for treating water in a refrigerator (Fritze Fig. 7; treatment media 210, [0003], lines 14-17). Fritze further teaches that such a first assembly / endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate the treatment cartridge 200 on or off” (see Fritze [0078], lines 10-14) – which would be of interest to Gunderson et al., in order to make air filter media replacement easy.
When the Gunderson et al. housing shape is substituted for the Fritze housing shape, then Gunderson et al., in view of Fritze, disclose:
wherein said first subassembly includes a cylindrical support axially centered about said first subassembly to receive said air filter media, since, in the modified housing of Fritze Figure 7, the Gunderson et al. support, containing the fan “to direct air through the filter 43” (see Gunderson et al. 6:37-7:11), has been changed from an off-set rectangular duct to an axially-centered cylindrical duct, and the already existing openings 58 in the Gunderson et al. first subassembly have been arranged to accommodate air flow to the Gunderson et al. air filter 43 (see Gunderson et al. Figures 2-5). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Gunderson’s housing / endcap to incorporate “said first subassembly includes a cylindrical support axially centered about said first subassembly to receive said air filter media”, as taught by Fritze in Figure 7, since Fritze states at [0078], lines 10-14, that such a modified housing / endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate” the endcap 202 “on or off” – and this would be of interest to Gunderson et al., in order to make air filter media replacement easier (Gunderson Pr. 29; air filter 43 is replaceable…and, for the ease of replacing these two elements…”). Meanwhile, Gunderson also suggests that the housing may have a variety of configurations (Gunderson Figure 2; Pr. 24).

Regarding Claims 20-22; Gunderson discloses a method of creating a combination air and water filter for a refrigerator system (Fig. 1-5; Pr. 20; assembly 10 that is attached to the refrigerator), comprising:
providing a refrigerator system (Fig. 1-5; Pr. 20; assembly 10 that is attached to the refrigerator) having a manifold (Fig. 2; Pr. 24; the enclosure 11 contains several hollow mounting posts 30 that are provided with openings through the shank of screws. The screws engage and fastened to suitable threaded clips to secure to the upper interior wall 8. Similar means can be included on holder 18 for attaching holder 18 to the upper interior wall of the refrigerator.) for receiving a housing (Fig. 1-3; housing including enclosure 11, as shown installed in Figure 1);
providing said filter housing for supporting an air filter media and a water filter media (Fig. 2; Pr. 27; enclosure 11 contains air filter 43. and holder 18. Fig. 2; Pr. 23; water filter media of “water filter (not shown)” in the holder 18), said filter housing including a first subassembly for supporting said air filter media (Fig. 2-4; Pr. 22-23; enclosure 11 contains the air filter 43), and a second subassembly for supporting said water filter media (Fig. 2; Pr. 23; water filter media of “water filter (not shown)” in the holder 18. The water filter holder would hold the water filter media of the water filter), said second subassembly including ingress and egress ports and a connector for attachment to said manifold (Fig. 2-3; Pr. 23; service lines 17 comprises a water line for delivering unfiltered water to the water filter holder, while the other service line comprises a water line for passing the water. i.e. one the lines is an ingress and the other one of the lines is the egress. The lines further connect to the manifold (i.e. the lines split into a plurality of water service lines) on the refrigerator. Fig. 3; Pr. 29; refrigerator service lines 17 are inserted through service line opening);
providing a (Fig. 2-3; Pr. 26; end cap at first end 41 and end cap at second end 42), the said first subassembly (Fig. 2-4; Pr. 30; catch 57 has a protuberance that engages the opening 58…for the purpose of keeping the air filter housing closed);
attaching the first subassembly (Fig. 2-3; Pr. 23; holder 18 and enclosure 11 are located near each other);
inserting the air filter media into the first subassembly (Fig. 2-4; Pr. 22-23; enclosure 11 contains the air filter 43);
attaching the (Fig. 2-3; Pr. 26; end cap at first end 41 and end cap at second end 42);
inserting the water filter into the second subassembly (Fig. 2; Pr. 23; water filter media of “water filter (not shown)” in the holder 18. The water filter holder would hold the water filter media of the water filter); and
installing the housing into the refrigerator system by inserting the second subassembly ingress port, egress port, and said connector into the manifold (Fig. 2-3; Pr. 23; service lines 17 comprises a water line for delivering unfiltered water to the water filter holder, while the other service line comprises a water line for passing the water. i.e. one the lines is an ingress and the other one of the lines is the egress. The lines further connect to the manifold (i.e. the lines split into a plurality of water service lines) on the refrigerator. Fig. 3; Pr. 29; refrigerator service lines 17 are inserted through service line opening).
Gunderson does not disclose the endcap is removably secured to the first subassembly.
However, Gunderson teaches the housing (enclosure 11 and holder 18) “can have a variety of configurations.”  (Gunderson Figure 2; Pr. 24), and further teaches openings 58 in the side of the air filter housing 40 (Gunderson Figure 2). 
Like the Combination, Fritze discloses a housing (Figure 7, see [0079]) with a first subassembly (first subassembly including endcap 202) and a second subassembly (second subassembly including cartridge housing 201), the second subassembly having a fluid filter media, i.e. a water filter media for treating water in a refrigerator (treatment media 210, [0003], lines 14-17). Fritze further teaches: the endcap (endcap 202) removably secured (see [0079]) to a top portion of said first subassembly (first subassembly including endcap 202), and that such an endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate the treatment cartridge 200 on or off” (see Fritze [0078], lines 10-14) – which would be of interest to Gunderson, in order to make air filter media replacement easy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Gunderson’s housing to incorporate “removable endcap to be received by the first subassembly”, as taught by Fritze in Figure 7, since Gunderson is open to modifying the housing (Gunderson Figure 2; Pr. 24). While Fritze further indicates that such an endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate the treatment cartridge 200 on or off” (see Fritze [0078], lines 10-14). Thus, making the replacement of the air filter media of Gunderson easier (Gunderson Pr. 29; air filter 43 is replaceable…and, for the ease of replacing these two elements…”).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 21: The method of Claim 20 wherein the first subassembly is integral with the second subassembly (See Fritze Figures 7-8, and [0047]-[0048]) (See Rejection for Claim 20 for motivation to combine).
Claim 22: The method of Claim 20 wherein the first subassembly is attached to the second subassembly by friction fit, screw fit, molded compression fit, snap clipping, ultrasonic welding, or spin welding (See Fritze Figures 7-8, and [0047]-[0048]; and [0079], where the two subassemblies are attached “by way of threads, flanges, weldments adhesive, or the like”) (See Rejection for Claim 20 for motivation to combine).

Regarding Claim 23; Gunderson discloses the method of Claim 20 (see claim 20 supra) wherein the second subassembly ingress and egress ports are inserted into a manifold, said manifold permitting water to flow into and out of the housing through the ingress and egress ports.
Like Gunderson et al., Fritze discloses a housing (Figure 7, see [0079]) with a first subassembly (first subassembly including endcap 202) and a second subassembly (second subassembly including cartridge housing 201), the second subassembly having a fluid filter media, i.e. a water filter media for treating water in a refrigerator (treatment media 210, [0003], lines 14-17).  
Fritze further teaches wherein the second subassembly ingress and egress ports are inserted into a manifold (see Fritze [0084], lines 27-43), said manifold permitting water (i.e., “water filters in refrigerators,” [0003], lines 14-17) to flow into and out of the housing through the ingress and egress ports (Fritze at [0084], lines 27-43 and Figures 7-8). Fritze discloses that such ingress and egress ports, upon entry to the water manifold, opens a valve, and upon exit from the water manifold, closes a valve (See Fritze [0084], lines 27-43). This provides “a leak-free slidably removable connection” which “serve[s] to provide clean and easy interaction between the treatment cartridge 200 (i.e. the disclosed second subassembly) and the manifold receiver.”
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct Gunderson’s ingress and egress ports to incorporate the claimed “wherein the second subassembly ingress and egress ports are inserted into a manifold, said manifold permitting water to flow into and out of the housing through the ingress and egress ports”, as taught by Fritze since Fritze states at [0084], lines 27-43, that such modified ingress and egress ports, upon entry to the water manifold, open a valve, and upon exit from the water manifold, closes the valve – and this provides “a leak-free slidably removable connection” which “serve[s] to provide clean and easy interaction between the treatment cartridge 200 (i.e. the disclosed second subassembly) and the manifold receiver.”

Regarding Claim 24; Gunderson discloses the method of Claim 20 (see claim 20 supra) wherein the injection mold further comprises a first compartment for forming the first subassembly, and a second compartment for forming the second subassembly.
As discussed in the Rejection for Claim 20, the Gunderson et al. housing, is replaced by that taught by Fritze in Figure 7, such that the first subassembly is in the form of a removable endcap, which is removable from the second subassembly (See Rejection for Claim 20). Combination of Gunderson and Fritze of claim 20 further teaches that plastic makes “a robust treatment cartridge” that “allow[s] the hermetic and structural performance necessary” (see Fritze [0079]) and that plastic parts are “molded” (see Fritze [0090], 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s first and second subassemblies by injection molding in first and second compartments, respectively, i.e.: wherein the injection mold further comprises a first compartment for forming the first subassembly, and a second compartment for forming the second subassembly, since the Combination states that plastic makes “a robust treatment cartridge” that “allow[s] the hermetic and structural performance necessary” (see Fritze [0079]) and that such plastic parts are “molded” (see Fritze [0090], 1-8) – and the two compartments result from the first subassembly (in the form of an endcap) being removable from the second subassembly (see Rejection for Claim 20 and above paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779